DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, claim interpretations under 35 U.S.C. (f) have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 includes the limitation “wherein the first button is disposed on the cleaner main body.”  Claim 1, upon which Claim 4 depends, recites the limitation “a first button disposed on an upper surface of the cleaner main body . . . .” Claim 1 already recites the first button being located in a specific location on the main body.  Therefore, Claim 4 does not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Infran et al. (US 2019/0183307 A1) in view of Stickney (US 2017/0209017 A1).
Regarding Claim 1, Infran discloses a vacuum cleaner comprising: a cleaner main body disposed along a longitudinal direction of a suction nozzle (42) and configured to generate a suction force; a motor (114) provided in the cleaner main body to generate the suction force; and a handle (98) provided on the cleaner main body (22) and configured to be gripped and manipulated by a user, wherein the handle (98) includes: a first button (222) . . . disposed on a surface that is on an upper part of the cleaner main body (22) and configured . . . to selectively adjust the suction force (see Infran, Paragraph 0036, Lines 22-27), a second button (100) provided to be movable along the longitudinal direction of the suction nozzle (42) and configured to . . . select on or off of the cleaner main body, the second button (100) including a button cover (E1, see Examiner annotated Fig. 3) and a first guide (E2, see Examiner annotated Fig. 3) protruding from the button cover (E1) in the longitudinal direction of the suction nozzle (42) to guide the second button (100) to move along the longitudinal direction of the suction nozzle, and an elastic member (E3, see Examiner annotated Fig. 3) provided to elastically support the second button (100) , wherein the motor (114) is disposed between the first button (222) and the second button (100), wherein the handle (98) further includes a handle grip portion (98) to which the second button (222) is mounted and including a second guide (E4, see Examiner annotated Fig. 3)  corresponding to the first guide (E2) to guide a longitudinal movement of the first guide (E2), and wherein the elastic member (E3) is placed between the button cover (E1) and the second guide (E4) to be in parallel with the first guide (E2).

    PNG
    media_image1.png
    609
    880
    media_image1.png
    Greyscale

Infran may not disclose wherein the first button (222) is disposed on an upper surface of the cleaner main body (22) and configured to select on or off of the cleaner main body (22); wherein the second button (100) is configured to selectively adjust the suction force; and wherein the motor (114) is disposed between the first button (222) and the second button (100).
However, Stickney teaches a vacuum cleaner comprising a first button (Stickney, E5; see Examiner annotated Stickney, Fig. 3) disposed on an upper surface of the cleaner main body (Stickney, 10) and wherein the motor (Stickney, 42) is disposed between the first button (Stickney, E5) and the second button (Stickney, 36).

    PNG
    media_image2.png
    512
    651
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Infran wherein the first button is disposed on an upper surface of the cleaner main body and wherein the motor is disposed between the first button and the second button, as taught by Sticnkney, as a matter of routine design choice (that would not have modified the operation of the device), including rearrangement of parts for the purpose of aesthetics and optimizing access to the first button during use, requiring only routine experimentation with no new or unexpected results. See MPEP 2144.04.VI.A,C.
Infran, as modified, does not disclose wherein the first button (Infran, 222) is configure to configured to select on or off of the cleaner main body (Infran, 22); and wherein the second button (Infran, 100) is configured to selectively adjust the suction force.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Infran, as modified, wherein the functions of the first button (Infran, 222) and the second button (Infran, 100) are reversed as a matter of routine design choice (that would not have modified the operation of the device), for the purpose of allowing a user to change the suction force with the trigger and to turn the cleaner off with the first button, requiring only routine experimentation with no new or unpredictable results. See MPEP 2144.04.VI.A,C.
Regarding Claim 2, Infran, as modified, discloses The vacuum cleaner according to Claim 1, as previously discussed above, wherein the handle (Infran, 98) further includes a battery mounting portion (Infran, 166/534) disposed between the handle grip portion handle (Infran, 98) and the suction nozzle (Infran, 42) and provided to be in parallel with the handle grip portion (Infran, 98) to be spaced apart from the handle grip portion (Infran, 98). See Infran, Fig. 2.
Regarding Claim 4, Infran, as modified, discloses the vacuum cleaner according to Claim 1, as previously discussed above, wherein the first button (Infran, 222; Stickney, E5) is disposed on the cleaner main body (Infran, 22; Stickney, 1). See Infran, Fig. 2; Stickney, Examiner annotated Fig. 3.
Regarding Claim 6, Infran, as modified, discloses the vacuum cleaner according to Claim 1, as previously discussed above, wherein the second button (Infran, 100; Stickney, 32) includes a trigger.
Regarding Claim 7, Infran, as modified, discloses the vacuum cleaner according to claim 1, as previously discussed above, wherein the cleaner main body (Infran, 22; Stickney, 10) includes a dust collector (Infran, 38; Stickney, 16) disposed along the longitudinal direction of the suction nozzle (Infran, 42; Stickney,18) and configured to separate foreign substances from air introduced through the suction nozzle (Infran, 42; Stickney,18). Although a longitudinal axis of the dust collector (Infran, 38; Stickney, 16) does not align with a longitudinal axis of the suction nozzle (Infran, 42; Stickney,18), under a broadest reasonable interpretation of the instant claim language the dust collector (Infran, 38; Stickney, 16), at least in in its radial direction, is “disposed” along the longitudinal direction of the suction nozzle. The word “disposed” is being construed to mean “to place, distribute, arrange especially in an orderly way.” See Merriam-Webster Dictionary.
Regarding Claim 8, Infran, as modified, discloses the vacuum cleaner according to claim 1, as previously discussed above, wherein the first button (Infran, 222) and the second button (Infran, 100) are connected to the motor. Both buttons control the operation of the motor and are inherently “connected” to the motor (Infran, 118; Stickney, 42).  
Regarding Claim 9, Stickney, as modified, discloses the vacuum cleaner according to claim 7, as previously discussed above, wherein the cleaner main body (Infran, 22; Stickney, 10) includes: a filter (Infran, 362) configured to filter the air passing through the dust collector (Infran, 38; Stickney, 16), and at least one discharge port (Infran, 18; Stickney, 30) configured such that the air that has passed through the filter (Infran, 362) is discharged. See Infran, Figs. 2-3.
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot (see Applicant Argument/Remarks, filed 06/28/2022, at Page 7) because the new ground of rejection does not rely on the references (Stickney and Dyson, taken singularly or in combination with each other) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723